Citation Nr: 1445762	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-06 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen the determination that the character of the appellant's discharge is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The appellant had service from February 1970 to October 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 Administrative Decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In his substantive appeal, the appellant requested a Board hearing; this hearing was originally postponed.  After being rescheduled for a hearing in September 2014, however, he subsequently cancelled this request.


FINDINGS OF FACT

1.  The appellant did not timely appeal a March 1976 Administrative Decision which denied the appellant entitlement to VA benefits, based essentially on a finding that his discharge under conditions other than honorable due to being a deserter was a bar to VA benefits.

2.  Evidence received since the March 1976 decisional letter does not tend to show entitlement to VA benefits; does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating such claim.
 

CONCLUSIONS OF LAW

1.  The March 1976 Administrative Decision denying the appellant entitlement to VA benefits is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  New and material evidence has not been received, and the claim of whether the character of the appellant's discharge is a bar to the receipt of VA monetary benefits may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107;     38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

Where the issue involves the character of a veteran's discharge, VCAA must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The RO provided this notice in a letter dated in May 2006.  The letter informed him that VA compensation benefits would require resolution of the question of whether his service was honorable and the character of his discharge.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.  The Board finds that this letter notified the appellant of the criteria applicable to his claim.  Although this letter did not discuss what evidence would be "new" and "material" to this appeal, here the question on appeal is narrow and this letter adequately notified the appellant of the one element needed to substantiate this claim.  That is, this letter informed the appellant that evidence needed to be submitted regarding his character of discharge, and thus, under the facts of this appeal, the Board finds that this letter was adequate.  See generally Kent v. Nicholson, 20 Vet. App. 1 (2006).

The record also reflects that VA has made reasonable efforts to assist the appellant.  Specifically, the record includes his service personnel records and he was afforded the opportunity (and scheduled) to give testimony before the Board (as noted, he later cancelled this request).  The appellant has not identified any pertinent evidence that is outstanding.  VA's duty to assist is also met.  

Legal Criteria and Analysis

The Board is cognizant that the RO addressed the merits of this appeal, but the Board has an independent responsibility to consider whether it has jurisdiction of the merits of this appeal.  Here, the Board finds that it must first determine whether new and material evidence has been received to reopen the claim following the March 1976 final denial of the claim.  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

A March 1976 Administrative Decision denied the appellant entitlement to VA benefits, based essentially on a finding that his discharge under conditions other than honorable due to being a deserter was a bar to VA benefits.  He was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following).  It became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.  

The appellant sought to reopen his claim in April 2006.  He claimed that his administrative upgrade under the authority of Presidential Proclamation No. 4313 should allow him to now be entitled to VA benefits.  He submitted a DD Form 214 showing that his service was originally characterized as under conditions other than honorable, but, in October 1977, was upgraded under the Department of Defense Special Discharge Review Program by authority of the Presidential Proclamation No. 4313 to "under honorable conditions."  The Board finds that this evidence, while new (as the actual upgrade occurred after the March 1976 decision), is not material because it does provide a basis for granting the benefit.   

The Board recognizes that the appellant's service has been upgraded under Presidential Proclamation No. 4313; however unless a discharge review board established under 10 U.S.C.A. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements of this section, an honorable or general discharge award under Presidential Proclamation No. 4313 does not remove any bar to benefits imposed under this section.  38 U.S.C.A. § 5303(e); 38 C.F.R. § 3.12(h)(1).  Here, the appellant's argument is that his upgrade under the Presidential Proclamation No. 4313 removes the bar to VA benefits, but there is no evidence and the appellant has not contended that a discharge review board established under 10 U.S.C.A. § 1553 upgraded his character of discharge.  Therefore, the appellant's submission of an upgrade under Presidential Proclamation No. 4313 is specifically foreclosed under the regulation as providing a basis for the benefit, the Board finds that this evidence is not material as the appellant's evidence does not provide evidence that relates to a basis for granting the benefit.  That is, the type of upgrade provided to the appellant is excluded by the regulation and thus also does not provide a reasonable possibility of substantiating the claim.  Although this upgrade occurred after the March 1976 administrative decision, this March 1976 decision specifically discusses that Presidential Proclamation No. 4313 does not provide a basis for entitlement to VA benefits.

Accordingly, for the reasons above, and even considering the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has not been received, and the claim of entitlement to VA benefits may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

The appeal to reopen the determination that the character of the appellant's discharge is a bar to VA benefits is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


